Corrected OPINION by
Chief Justice Hobson.
Tlie only question before tbe court in this case was whether the defendant could show that the policy had been altered without a plea of non est factum or any allegation putting in issue the genuineness of the policy. This is all the opinion was intended to decide. No opinion is expressed on the question whether a general plea of non est factum would be sufficient in a case like this. The former opinion, see Equitable Life Assurance Co. v. Meu.th, 145 Ky., 113, is modified as above indicated.